DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 3/29/2021 in which 1, 2, 5, 8, 10, 26, and 30 were amended, claims 9 and 32 were cancelled, and claims 44 and 45 were added.
Claims 1, 2, 4, 5, 8, 10, 11, 15, 17, 19-21, 26-31, 44, and 45 are pending and presented for examination.
Terminal Disclaimer
The terminal disclaimers filed on 3/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application Numbers 16462776 and 16468611 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 10, 11, 15, 17, 19-21, 26-31, 44, and 45 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art fails to teach in combination a pixel arrangement comprising wherein ones of the first plurality of third sub-pixels in each of the first groups different from ones of the second plurality of third sub-pixels in each of the second groups, and including all limitations.
The closest prior art, Wang (US 2016/0253943), discloses a pixel arrangement (Fig. 3; [0068]), comprising: a plurality of first groups of sub-pixels (one of R-G1-R-G2-etc. and B-G1-B-G2-etc.) arranged in a first direction (along those columns, parallel to “d1”), each of the plurality of first groups comprising a first plurality of first sub-pixels (one of R and B) and a first plurality of third sub- pixels (G1 and G2, which are identical) arranged alternately (Fig. 3; [0072]); and a plurality of second groups (the other of R-G1-R-G2-etc. and B-G1-B-G2-etc.) of sub-pixels arranged in the first direction (along those columns), each of the plurality of second groups comprising a second plurality of third sub-pixels (G1 and G2, which are identical) and a first plurality of second sub-pixels (the other of R and B) arranged alternately (Fig. 3; [0072]), wherein the plurality of first groups and the plurality of second groups are alternately arranged in a second direction (parallel to “d5”, which is perpendicular to “d1”) perpendicular to the first direction (parallel to “d1”), and wherein the plurality of first groups and the plurality of second groups are arranged to form a plurality of third groups of sub-pixels (one of R-G1-R-G2-etc. and B-G1-B-G2-etc. along “d5” direction) arranged in the second direction and a plurality of fourth groups of sub-pixels (the other of R-G1-R-G2-etc. and B-G1-B-G2-etc. along “d5” direction) arranged in the second direction, wherein the plurality of third groups and the plurality of fourth groups are alternately arranged in the first direction (Fig. 3; [0072]), and wherein each of the plurality of third groups comprises a second plurality of first sub-pixels (one of R and B) and a third plurality of third sub-pixels (G1 and G2, which are identical) arranged alternately (Fig. 3; [0072]), and each of the plurality of fourth groups comprises a fourth plurality of third sub-pixels (G1 and G2, which are identical) and a second plurality of second sub-pixels (the other of R and B) arranged alternately (Fig. 3; [0072]). 
As to claim 30: the prior art fails to teach in combination a set of masks for manufacturing a pixel arrangement, wherein the pixel arrangement comprises wherein ones of the first plurality of third sub-pixels in each of the first groups different from ones of the second plurality of third sub-pixels in each of the second groups, and including all limitations.
The closest prior art, Wang (US 2016/0253943), discloses a set of masks for manufacturing a pixel arrangement, wherein the pixel arrangement (Fig. 3; [0068]) comprises: a plurality of first groups of sub-pixels (one of R-G1-R-G2-etc. and B-G1-B-G2-etc.) arranged in a first direction (along those columns, parallel to “d1”), each of the plurality of first groups comprising a first plurality of first sub-pixels (one of R and B) and a first plurality of third sub- pixels (G1 and G2, which are identical) arranged alternately (Fig. 3; [0072]); and a plurality of second groups (the other of R-G1-R-G2-etc. and B-G1-B-G2-etc.) of sub-pixels arranged in the first direction (along those columns), each of the plurality of second groups comprising a second plurality of third sub-pixels (G1 and G2, which are identical) and a first plurality of second sub-pixels (the other of R and B) arranged alternately (Fig. 3; [0072]), wherein the plurality of first groups and the plurality of second groups are alternately arranged in a second direction (parallel to “d5”, which is perpendicular to “d1”) perpendicular to the first direction (parallel to “d1”), and wherein the plurality of first groups and the plurality of second groups are arranged to form a plurality of third groups of sub-pixels (one of R-G1-R-G2-etc. and B-G1-B-G2-etc. along “d5” direction) arranged in the second direction and a plurality of fourth groups of sub-pixels (the other of R-G1-R-G2-etc. and B-G1-B-G2-etc. along “d5” direction) arranged in the second direction, wherein the plurality of third groups and the plurality of fourth groups are alternately arranged in the first direction (Fig. 3; [0072]), and wherein each of the plurality of third groups comprises a second plurality of first sub-pixels (one of R and B) and a third plurality of third sub-pixels (G1 and G2, which are identical) arranged alternately (Fig. 3; [0072]), and each of the plurality of fourth groups comprises a fourth plurality of third sub-pixels (G1 and G2, which are identical) and a second plurality of second sub-pixels (the other of R and B) arranged alternately (Fig. 3; [0072]); wherein the set of masks comprise: a first mask defining a plurality of first openings arranged to have a first pattern corresponding to a first pattern of the first sub-pixels (Fig. 4A; [0051]); a second mask defining a plurality of second openings arranged to have a second pattern corresponding to a second pattern of the second sub-pixels (Fig. 4A; [0051]; claim does not state that the masks or the patterns have to be different, only that a mask is used to form the first and second sub-pixels; as the first and second sub-pixels are identical, they have identical masks); and a third mask defining a plurality of third openings arranged to have a third pattern corresponding to a third pattern of the third sub-pixels (Fig. 4B; [0052]). Wang fails to expressly disclose wherein ones of the first plurality of third sub-pixels in each of the first groups different from ones of the second plurality of third sub-pixels in each of the second groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813